Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of butt hinges, imported with wood screws of steel, the hinges measuring 3 inches by 3 inches or 3)4 inches by 3)4 inches, being packed 2 hinges and 12 screws to a box (12 screws for each pair of hinges), and the hinges, size 4 inches by 4 inches, being packed 2 hinges and 16 screws to a box (16 screws for each pair of hinges), of the same kind in all material respects as the merchandise the subject of Trans Atlantic Company v. United States (35 Oust. Ct. 1, C. D. 1712). Upon the agreed statement of facts and following the cited authority, the claim of the plaintiff was sustained, the value of the screws being held as follows, as stipulated by counsel:
Value of screws
Item per 1,000
3x3 $1.21
3)4 x 3)4 $1.48
4x4 - $1.64
which values were included in the value of the screws and hinges, as invoiced and appraised.